United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                           No. 03-31104
                        Conference Calendar



WASTE DISPOSAL LITIG., Etc.; ET AL.,

                                         Plaintiffs,

United States of America, ex rel.,
JOHN Q. SMITH,

                                         Plaintiff-Appellant,

versus

DOW CHEMICAL COMPANY,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 02-CV-563-C
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Q. Smith** (Smith) filed a complaint on behalf of the

United States against Dow Chemical Co. (Dow), alleging that Dow

required him and other employees to dump hazardous chemical

residue from railroad tank cars in an unauthorized manner in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       The appellant is using the name “John Q. Smith” as an
alias to maintain his anonymity.
                           No. 03-31104
                                -2-

violation of state and federal law.    The district court granted

Dow’s motion to dismiss for failure to state a claim upon which

relief can be granted under FED. R. CIV. P. 12(b)(6).

     Smith argues on appeal that the district court erred in

granting Dow’s motion to dismiss.   However, Smith has not

provided a transcript of the record containing the reasons for

the district court’s judgment.   Therefore, this court will not

consider this issue.   See Powell v. Estelle, 959 F.2d 22, 26 (5th

Cir. 1992); United States v. Dunham Concrete Prods., Inc., 475

F.2d 1241, 1251 (5th Cir. 1973).    Accordingly, Smith’s appeal is

DISMISSED.